Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (Pat. No. 7,310,062).
Regarding claims 1, 18, 19, Hwang discloses an information processing method, and an information processing apparatus including:
a receiving unit including a plurality of antennas 16, 18 capable of receiving a carrier wave transmitted from a satellite; and
a processing unit 27 configured to perform positioning of a set first position on a basis of first phase information of carrier waves respectively received by a plurality of the antennas (col 3, lines 28-50).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Akihiro (JP 2002-26631).
.
Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yasuhiro (JP2005-17016).
Regarding claims 12-16, Hwang fail to disclose correcting the data.  Yasuhiro discloses storing calibration data of a phase characteristic dependent on the reception direction of an antenna part of a GPS receiver, and correcting observation data (paragraphs [0020], [0021], [0050]-[0055]; fig. 1, 10).  It would have been obvious to one of ordinary skill in the art to modify Hwang to incorporate the above-mentioned elements as disclosed by Yasuhiro into Hwang because these are just obvious ways of implementing Hwang’s apparatus, method and no new or unexpected results would occur.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648